— In an action for a declaratory judgment as to whether plaintiff has an obligation to defend or indemnify its insured, Briarwood Oaks, Inc., plaintiff appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Nassau County (Becker, J.), dated October 11, 1983, as denied its motion for summary judgment, granted Briarwood Oaks, Inc.’s cross motion for summary judgment, and declared that *859plaintiff must “defend and indemnify Briarwood Oaks, Inc. for any compensatory damages awarded in the action Lorraine Casino, Et AL, V. Kraham Leasing Corp., EtAl., 82 Civ 1131”. H Judgment affirmed, insofar as appealed from, with costs. 11 We affirm the determination of Special Term, as contained in its judgment, that plaintiff is obligated to defend and indemnify defendant Briarwood Oaks, Inc. as to compensatory damages. Bracken, J. P., Niehoff, Rubin and Eiber, JJ., concur.